            Case 2:20-cv-05580-CFK Document 23 Filed 01/28/21 Page 1 of 3




                                  IN THE          FEDERAL              DISTRICT               COURT           FOR THE
                                       EASTERN              DISTRICT              OF PENNSYLVANIA


FCS Capital,      LLC
And Barry      Shargel       and Emil           Yashayev                                   Case No. 2:20-cv-5580




Joshua L. Thomas,            Esquire                                                      : RULE       26(f)     Report
                                                               Rule      26(f)      Report



In accordance       with      Federal        Rule of Civil         Procedure              26(f),     counsel         for the parties       conferred           on
January   27, 2021 and submit                   the following          report       of their meeting             for the Court's           consideration:




                Claims        and defenses


               Plaintiff:       Plaintiffs        maintain       that the Defendant                   committed          legal malpractice               in the
               Shelton       v. FCS Capital           litigation         by, inter         aria, failing        to respond         to discovery,
               including        admissions,          failing     to respond           to a summary              judgment          motion         despite       being
               given     extra titne due to a defect in the form                              of the motion            causing      it to be stricken            and
               resubmitted,           failing     to notify      his clients          of the subsequent                judgment,        filing     a motion
               for reconsideration               that did not follow                Local      Rules,       filing     a second motion             for
               reconsideration            which      was denied            because           it did not show any new evidence                            which
               would        disturb     the earlier        judgment,            failure      to answer        post-judgment             asset discovery
               which        cost his clients        over $7500            in attorney's             fees sanctions,            taking    a meritless
               appeal to the Third               Circuit       Court     of Appeals,               and making          false representations               both to
               opposing        counsel          and to the Court.                Plaintiffs        feel that most of the factual                   issues of
               this case have been fixed                   due to the operation                    of res judicata            and issue preclusion               in
               the prior      case, and anticipate               a Motion           for Summary               Judgment          at the earliest          possible
               time.


               Defense:         Defendant          maintains         that his appeal                and execution             defense    strategy        had
               merit     and would           have provided             relief     to his former             clients     had the appeal not been
               withdrawn         on the advice             of the undersigned                 courisel        and the substitution               of counsel
               not been made in the execution                          portion       of the underlying                 case.     Defendant         feels the
               need to depose witnesses                     and Plaintiff's               counsel      as well,        because he already                has
               contested        facts on the record,              and likely          will     need to explain                several   of those facts and
               exactly       what his thought              process       was in getting              involved         in the case and his fee
               agreement,         given         those iSSueS were not part of the prior                              action     and barred        by the
            judge        in that matter           from     being       asked several               times.
       Case 2:20-cv-05580-CFK Document 23 Filed 01/28/21 Page 2 of 3




        Informal         Disclosures
        Plaintiff      has provided             26(a) disclosures              and does not see the need for any other
        evidence        outside      that which           was provided              to Judge Wolson          to set the scope of the
        sanctions       hearing       held November                    4, 2020 in the underlying              case. He has received
        26(a) disclosures             from       Defendant,             including       insurance      information,      and has supplied
        Defendant         with     a release          that Arch         Insurance        Company        needs to be able to provide                   a
        copy of anything,              including         the policy          (which        appears not to be in the possession                   of
        Defendant),         from      Defendant's              file.     It appears that Arch             Insurance     Company          (the
        relevant       carrier     at the time of the alleged                     malpractice)        has a "claims      made and
        reported"        requirement            in its policy,           and it is unknown            at this point    whether       Defendant
        reported       the possible            exposure         in the five months              between     the occurrence         and his
        switch        to a second insurance               company.



        Defendant         is in the process              of finalizing            26(a) disclosures         notes that he will         be asking
        for the fee agreement,                  as well        as further         discovery     regarding      all communications
        regarding        the               g of Plaintiff's            attorney       for the prior    case, all communications
        regarding        that prior          case and depositions                  of not only the Plaintiffs          but their       attorney       as
        well.    Further,        it is noted that if there is no need for any further                            evidence,       the
        Plaintiff's       attorney          should      withdraw          his currently         pending     motion.     Defendant         reserves
        the right      to supplement              this after further              information       is gathered.



III.    Formal         Discovery
        Parties       agree on a standard               track      of discovery            (90 days fact, 60 days expert               report,    60
        days expert         deposition).


IV.     Electronic         discovery.
        Electronic        discovery           will    be minimal.            Plaintiff's        counsel    may wish to have an expert
        examine         the headers           of an electronic             mail     allegedly      sent by Defendant           to Plaintiffs
        during        the course of the underlying                       litigation      (it was identified        on the record         by
        Defendant         at the November                 4, 2020 hearing,               but none of the recipients            reported
        having        received      it.)


        Defendant         will    be asking            for all emails         regarding         the underlying        matter    between
        Plairitffs      and Plaintiff's              counsel     and considemg                the nature     of this case, feels these
        will    not be protected              by attorney          client     privilege.


V.      Expert        witness       disclosures


        Plaintiffs      have tentatively               identified         expert       witnesses      for both attorney        duty-of-care
        and for email            forensics,          but are awaiting             resolution       of the insurance       question       to
       Case 2:20-cv-05580-CFK Document 23 Filed 01/28/21 Page 3 of 3



        decide       as to whether       to retain   those witnesses.       Plaintiffs     therefore    wish to wait until
        that issue is addressed            to make disclosures.


        Defendant        wishes       to identify    his expert   witnesses     after a fair period       of time   after
        Plaintiff     has identified        his witnesses.


VI.     Early       settlement.
        Neither       parly    is opposed     to ADR     (arbitration   or mediation),         though     terms were not
        explicitly      discussed.


VII.    Trial
        Both parties          think   that this would     be a 2-3 day trial which           should    be scheduled
        approximately            30-60    days after the end of all discovery.




                                                                   Respectfully          submitted,




                                                                    Joshua L. Thomas,           Esquire
                                                                    For Defendant,          Joshua L. Thomas        Esquire
                                                                    PA ID#312476
                                                                    Joshua L. Thomas            & Associates
                                                                    225 Wilmington-West                Chester   Pike
                                                                    Suite 200
                                                                    Chadds      Ford,     PA 19317
                                                                    (215)     806-1733
                                                                    (888)     314-8910      FAX
